Citation Nr: 1501491	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-08 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Traumatic Brain Injury (TBI) with memory loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION


The Veteran served on active duty from July 2001 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for TBI and assigned a 10 percent rating.

The Veteran originally requested a hearing before the Board.  In September 2013, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In the informal hearing presentation filed in November 2014, the Veteran's service representative asserts clear and unmistakable error for the effective date for a 100 percent rating for PTSD.

The issue of clear and unmistakable error for the effective date for a 100 percent rating for PTSD has been raised by the record in a November 2014 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The record raises the issue of entitlement to TDIU which is part and parcel of an increased rating claim.  Therefore, this issue has been included in the current appeal and is listed on the title page of the decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the veteran in the development of a claim.  This includes assisting the veteran in procuring service treatment records, relevant treatment records, and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran testified he suffered three head injuries while serving in Iraq and now has residuals TBI consisting of memory problems that are more severe than the current 10 percent rating.  

The Veteran has been treated by private psychologists, Dr. Elaine M. Trippi, and Dr. Mark S. Kane.  Although reports and what appear to be partial records have been submitted, complete records have not been requested and associated with the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Therefore, upon remand, complete records from these two mental health providers and any other caregiver identified by the Veteran should be requested and associated with the file.  

The Veteran has also been receiving treatment from VAMC and has identified a recent hospitalization at the North Chicago VAMC in approximately January 2010.  VAMC records from North Chicago are from May 2008 to September 2008, Ann Arbor VAMC from January 2008 to August 2008, and Saginaw VAMC from December 2005 to September 2008.  The file has portions of subsequent VAMC records but again, the complete records do not appear to have been associated with the file.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from September 2008 to the present should be requested to ensure that the Board has all relevant VAMC records.
Further, the Veteran's subsequent hospitalization at North Chicago VAMC suggests that his TBI disability may have worsened although the Board recognizes that PTSD symptoms may have necessitated the hospitalization.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's claim dates to September 2005 when he initially filed for service connection.  The regulations for the evaluation of brain disease due to trauma or traumatic brain injury (TBI) under Diagnostic Code 8045 were amended, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  The old criteria apply to applications received by VA before that date.  However, a veteran whose residuals of TBI were rated by VA under a prior version of Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than the effective date of the new criteria.  73 Fed. Reg. 54,693 (Sept. 23, 2008).  The Veteran has requested evaluation under these criteria, which are applicable.  The Veteran was last afforded a VA examination in August 2009 to determine the nature and severity of his service-connected TBI under the current schedular criteria.  He also received a VA examination in October 2008, which addressed his TBI under the old criteria.

In light of all of the above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations, and severity of the TBI disability.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).  The examiner is requested to review the file, including any new records that predate the October 2008 amendment to TBI ratings and evaluate the Veteran's disability for the relevant preamendment period, as well as his current level of severity under the current schedular criteria for TBI.

The issue of entitlement to TDIU is potentially affected by the decision on the issue of an increased rating for TBI and therefore, the two issues are inextricably intertwined and entitlement to TDIU should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Elaine M. Trippi, and Dr. Mark S. Kane.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran, both outpatient and inpatient, at VAMC and associated outpatient clinics from September 2008 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Provide the Veteran with a VA examination to determine the current nature and severity of the TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines, before and after October 23, 2008.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner is asked to review the file and discuss whether the Veteran meets the criteria for a higher rating under the old schedular criteria in effect for TBI disabilities for the period from September 20, 2005 to October 23, 2008. 

The examiner must also address the impact the Veteran's service-connected disabilities (alone or in combination) have on his ability to secure or follow a substantially gainful occupation.  The examiner should focus on the functional impairment caused by the service connected disability and should not consider the effects of age or any non-service connected disability.

4.  After the development requested is completed, readjudicate the claims for a higher rating for TBI and entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






